Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 4-6-2022. Claims 1-24 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensemana (20170301026 A1) in view of Moore et al. (“Moore” 20140249857 A1), Tuttle et al. (“Tuttle” 8954416 B2), Sima et al. (“Sima” 20060282494 A1) and Lacy et al. (“Lacy” 20140046678 A1).
Claim 1: Bensemana discloses a computer-implemented method for controlling a headless browser automation comprising: scraping, by one or more processors, a plurality of web portals; receiving, by the one or more processors, a dynamic content containing data in a presentation specific form from one or more of the plurality of web portals (Paragraph 6, 32 and 44-45; dynamic data from portal); 
extracting, by the one or more processors, context information and a desired response from the dynamic (Paragraphs 7, 11-14);
presenting, by the one or more processors, the converted data to the user via a human user rendering and response collection system (Paragraphs 77-79; user rendering with response inputs); 
Bensemana may not explicitly disclose converting, by the one or more processors, the data set into presentation agnostic converted data; Moore is provided because integrating data and unifying the data under an agnostic form/data (Paragraphs 19, 102 and 105; data agnostic architecture for patient data). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an agnostic presentation for the collected data of Bensemana. One would have been motivated to provide the functionality because the presentation helps alleviate the complications of disparate data that needs to unified and presented to a user.  
Bensemana also may not explicitly disclose provide pausing, by the one or more processors, scraping of the plurality of web locations; 
receiving, by the one or more processors, the desired response from the user; and resuming, by the one or more processors, scraping of the plurality of web portals using the received desired response. 
Tuttle is provided because it discloses a crawl/scrap functionality and discloses an ability to pause, and resume the functionality based on input responses (Tuttle: Column 3, Lines 39-67, Column 4, Lines 45-63 and Claim 23).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a capability to pause the scraping functionalities for Bensemana. One would have been motivated to provide the functionality because the capability ensures the user is presented with useful and correct information before large amounts of data is collected. 
Modified Bensemana provides pausing a scraping execution however may not explicitly disclose being based on determining that the dynamic content requires engaging a user before the scraping of the one or more of the plurality of web portals can continue; with a desired response. Sima is provided because it discloses a functionality for web crawling, the web crawling will pause crawling after determining a particular user input/response is required (abstract, Paragraphs 32-33; input requires a desired response to complete action).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a capability to pause the scraping functionalities for Bensemana. One would have been motivated to provide the functionality because the capability ensures a user confirms an action before large amounts of data is collected. 

Last, Bensemana may not explicitly disclose the extracted context information including a data set for utilization management comprising insurer decisions based on insurance plan benefits. Lacy is provided because it discloses a crawl/scrape functionality that extracts information regarding insurance plan data/decisions (Lacy: Paragraph 33; out of pocket /estimates).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a capability extract insurance data for Bensemana. One would have been motivated to provide the functionality because the capability expands the data available for evaluation and collection thereby providing a more comprehensive system. 
Claim 2: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 1, wherein the human user rendering and response collection system includes a man-machine interface selected from a group consisting of a touchscreen, a voice response system, a user interface designed for use by a human with disabilities, a brain-computer interface, or a combination thereof (Bensemana: Paragraph 77; interface and Moore: Paragraph 22; touchscreen). 
Claim 3: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 1, wherein the converted data is presented to the user using a representational state transfer (REST) application programming interface (API), wherein the desired response is received from the user using the REST API, or both (Moore: Paragraphs 42 and 53; API). 
Claim 4: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 1, wherein the data in the received dynamic content is converted into the presentation agnostic form by a sub function configured to support a plurality, of dynamic content response use cases (Bensemana: Paragraph 70 and Moore: Paragraphs 102 and 105). 
Claim 5: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 4, wherein the plurality of dynamic content response use cases include a request to submit free text response, a request to enter multi-factor authentication code, and a request to answer multiple choice question (Bensemana: Paragraphs 70-71 and 77; authentication of user and correction inputs). 
Claim 11: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 1, wherein the presentation specific form is specific to each of the plurality of web portals (Bensemana: Paragraphs 44-45; web portal extraction). 
Claim 12: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 1, wherein the data set for utilization management includes one or more prior authorization requests (Bensemana: Paragraphs 39, 42 and 45). 
Claim 13 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 14 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 15 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 16 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 23 is similar in scope to claim 11 and therefore rejected under the same rationale. 
Claim 24 is similar in scope to claim 12 and therefore rejected under the same rationale. 

Claims 6-10 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensemana (20170301026 A1), Moore et al. (“Moore” 20140249857 A1), Tuttle et al. (“Tuttle” 8954416 B2), Sima et al. (“Sima” 20060282494 A1) and Lacy et al. (“Lacy” 20140046678 A1) in further view of Gianos et al. (“Gianos” 9436763 B1).
Claim 6: Bensemana, Moore, Tuttle, Sima and Lacy disclose a method of claim 4, but may not explicitly disclose wherein the sub function produces a modal from a question dictionary. Gianos is provided because it discloses a modal structure that is produced from a python dictionary (Column 14, Lines 14-32).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide a modal structure and dictionary for the collected data of Bensemana. One would have been motivated to provide the functionality because the structure allows for well-known collection and presentation of data which improves system operability.  
Claim 7: Bensemana, Moore, Tuttle, Gianos, Sima and Lacy disclose a method of claim 6, wherein the modal of the question dictionary is specific to each of the plurality of dynamic content response use cases (Gianos: Column 14, Lines 14-32).
Claim 8: Bensemana, Moore, Tuttle, Gianos, Sima and Lacy disclose a method of claim 6, wherein the modal is convertible into a language-independent data format (Gianos: Column 14, Lines 14-32). 
Claim 9: Bensemana, Moore, Tuttle, Gianos, Sima and Lacy disclose a method of claim 8, wherein the modal is in a Python dictionary format (Gianos: Column 14, Lines 14-32; Python).
Claim 10: Bensemana, Moore, Tuttle, Gianos, Sima and Lacy disclose a method of claim 8, wherein the language-independent data format is JavaScript Object Notation (Gianos: Column 14, Lines 14-32; JavaScript) 
Claim 18 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 20 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 21 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 22 is similar in scope to claim 10 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding dynamic content, Bensemana is believed to scrap dynamic content because it captures data to build a portfolio. 
The portfolio content will consistently change because values are dynamic and not static. 
The remining remarks have been addressed by the incorporation of Sima and Lacy. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

200900006216 A1 BLUMENTHAL ET AL. [0050]

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-12-2022